DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Group II (Claims 12-19) in the reply filed on 3/31/2022 is acknowledged.  No claims are withdrawn since Applicant has cancelled non-elected Claims 1-11. 
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 30, 2020, has been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The term “motor drive” is interpreted according to the definition from Merriam-webster.com: 
    PNG
    media_image1.png
    74
    710
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 18 and 25 recite respectively that thermal control is preferably based at least partially on the temperature of the energy source (paraphrased) and that the lines contain a cooling fluid, preferable (sic) a cooling fluid which is not electrically conductive.  However, because of the use of “preferably”, the metes and bounds of the claim are not clear because it is not clear if the claim requires or does not require a cooling fluid which is not electrically conductive.  See MPEP 2173.05(c)-(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 12, 14, 16, 17, 19, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US PG Publication 2018/0083509 in view of Goesmann US PG Publication 2009/0111009.
Regarding Claim 12, 19, 21, 23, and 24, Yang discloses a combination electric motor drive and thermal control system for an electrical energy source comprising an electric motor drive configured to adapt electrical energy sourced from an attached energy source (battery) 106 for use by an attached electric motor (drive motor) 102a/102b (para 0028, “drive motor electronics 216 receive electrical power from the battery 106 and power the drive motor 102A and/or 102B”) (note that in Fig. 2 of Yang, drive motor electronics are labeled 214 but should be labeled 216) and a thermal control system comprising at least one heat exchanger 210 configured to be in thermal contact with the attached electrical energy source, and Yang further discloses that the heat exchanger 210 is configured to be (thermally) conductively placed between the attached electrical energy source 106 and the electric motor drive (see Figs 2-3, 7; paras 0028-0029, 0042).  Yang further discloses that the heat exchanger comprises an integral electric conductor since the heat exchanger 210 contains water, which is an integral electric conductor, and since water is within the heat exchanger, then the heat exchanger necessarily comprises channels or lines for carrying the cooling fluid (meeting Claims 21 and 24), the heat exchanger comprises a heat exchanging element surrounding the electrically conductive element (water) (meeting Claim 23).  
Yang fails to specifically disclose wherein the at least one heat exchanger is in thermal contact with at least one terminal of the attached electrical energy source 106. However, in the same field of endeavor of electric vehicle batteries having cooling systems, Goesmann discloses wherein an electric vehicle battery pack (storage cell module) 200 that supplies power to an electric motor drive of a vehicle has terminals 111 through 130 in contact with cooling plates 201/202 (see e.g. Figs 1-2; paras 0004-0008, 0011-0013, 0016, 0028, 0032-0041).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide thermal contact between the terminals of the energy source of Yang and the heat exchanger of Yang because Goesmann teaches that in a similar application, a battery will benefit from heat exchange provided directly to the terminals by a temperature control system and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Although Yang is directed primarily to using waste motor heat to heat a battery (para 0042, meeting Claim 19) and Goesmann is directed to cooling batteries by contact with battery terminals, the skilled artisan would understand that heat can be applied to the battery terminals of Yang, e.g. the terminals could advantageously receive heat in very cold weather. Further, Yang discusses multiple embodiments that heat or cool the battery via the heat exchanger (see especially para 0028) and so the skilled artisan would appreciate that the combination of Yang and Goesmann teaches that any heat exchange can take place at the terminals.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 14, Yang modified by Goesmann fails to specifically disclose wherein the system further comprises a heat exchanger fixed to the electric motor drive which is in thermal connection with the heat exchanger configured to be in thermal contact with terminals of the attached electrical energy source.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to add an additional heat exchanger to the system of Yang to provide additional heat exchange to the components, and in particular, to the electric motor drive, since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  It would be obvious also to affix said heat exchanger to the drive in order to provide the best heat exchange since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Regarding Claim 16, Yang fails to specifically disclose wherein the electrical energy source is a single cell battery or a plurality of parallel battery cells.  However, Goesmann teaches that a battery pack can have e.g. a plurality of parallel battery cells (see Fig. 1 which shows e.g. two parallel rows of battery cells, or a plurality of parallel battery cells) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrical energy source of Yang as a plurality of parallel battery cells because Goesmann teaches this configuration in a similar application and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Regarding Claim 17, since the drive motor fluid pump 204 is central to all of the fluidly connected components of the system (see Fig. 2), then the pump 204 could be said to be a thermal controller for controller a flow of cooling fluid between the elements of the system, particularly since the pump is known to adjust the flow rate as explained in para 0046.  
Regarding Claim 22, Yang modified by Goesmann does not specifically disclose wherein there are two heat exchangers, one for each of the terminals of the attached electrical energy source.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use two heat exchangers, one for each terminal of the battery of Yang and Goesmann, in order to further improve the heat exchange of the battery since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding Claim 25, Yang further discloses an embodiment wherein the cooling fluid is glycol (para 0028), which is not electrically conductive.  
Regarding Claim 27, Yang discloses that a radiator 212 can heat or cool fluid from the heat exchanger 210 and then sends it back, and so if the radiator send heated fluid back to 210 then the radiator has served as a heating element.
Regarding Claim 28, Yang discloses a pump for moving cooling fluid through the heat exchanger (para 0028).
9.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US PG Publication 2018/0083509 in view of Goesmann US PG Publication 2009/0111009, as applied to Claim 12, and further in view of Mishima US PG Publication 2013/0111932.
Regarding Claims 13 and 18, Yang modified by Goesmann fails to specifically disclose wherein the thermal control system further comprises a temperature sensor and wherein the thermal controller (described in the rejection of Claim 17, which is incorporated herein) is configured to maintain the temperature of the attached energy source between an upper and lower temperature limit, preferably based at least partially on an input indicative of the attached energy source. However, in the same field of endeavor of thermal control of battery packs in electric vehicles, Mishima discloses the use of temperature sensors 4a and 7a for sensing the temperature of battery and engine so that the controller 15 can control the temperature of the battery upon warmup and Mishima teaches that there are upper and lower limits to temperature that are considered for the engine and battery heat exchange (see Figs and at least paras 0029-0037).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a temperature sensor and to allow the thermal control to maintain the temperature of the attached energy source between an upper and lower temperature limit, preferably based at least partially on an input indicative of the attached energy source of Yang and Goesmann because Mishima teaches to use a sensor and carry out these functions to ensure the proper temperature of the battery of a vehicle particularly upon start-up.  The Office notes that the language of Claim 18 does not require the claimed function, per se, if the structure of the prior art can carry out the function.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang US PG Publication 2018/0083509 in view of Goesmann US PG Publication 2009/0111009, as applied to Claim 12, and further in view of Yamamoto US PG Publication 2011/0020686.
Regarding Claim 15, Yang modified by Goesmann fails to specifically disclose wherein the system further comprises an electrical energy source in electrical and thermal connection with the at least one heat exchanger configured to be in thermal contact with terminals of the attached electrical energy source.   However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include an additional electrical energy source in thermal connection with the at least one heat exchanger configured to be in thermal contact with terminals of the attached electrical energy source in order to provide more power since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Yang modified by Goesmann fails to specifically disclose that the further electrical energy source is in electrical connection with the at least one heat exchanger configured to be in thermal contact with terminals of the attached electrical energy source.   However, in the same field of endeavor of high voltage (vehicle) battery systems, Yamamoto discloses wherein a battery pack 21 uses high-voltage electrically conducting paths 27/28 as both electrical connections and also as cooling members which allows for simplification of structures (see Figs. 1-4, paras 0030-0041).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the connections between the energy source(s) of Yang and Goesmann and the heat exchanger also as electrical connections because Yamamoto teaches that this is an efficient way to cool a battery.  The skilled artisan would understand that incorporating the thermally conductive connection between the heat exchanger and the battery packs of the prior art would improve heat exchange capabilities of the battery cells and their terminals.
11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yang US PG Publication 2018/0083509 in view of Goesmann US PG Publication 2009/0111009, as applied to Claim 24, and further in view of Xie US PG Publication 2013/0115505.
Regarding Claim 26, Yang modified by Goesmann discloses wherein the system comprises lines or channels carrying heat exchange fluid, as explained in the rejection of Claim 24, which is incorporated herein in its entirety.   Yang modified by Goesmann fails to specifically disclose wherein the lines for the cooling fluid are not electrically conductive.  However, Xie discloses a battery module having a cooling system wherein the heat exchanger tubes/channels are formed to be thermally conductive and electrically insulating (para 0023, Fig. 1).  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the lines for the cooling fluid of Yang and Goesmann are formed to be thermally conductive but electrically insulating because Xie teaches this configuration as part of a cooling system for a battery and The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729